DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
Following claims  are objected to because of the following informalities:  
Claim 2 does not end with an end of sentence punctuation i.e. a period.
Claim 2 line 1 “The system of claim 1 wherein” needs to be corrected.  A suggested correction is – The system of claim 1, wherein–. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5-8 and 12-15  are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 5 line 22 recites the limitation "the one or more probability values” in the limitation  “the one or more probability values generated by the one or more intermediate layers".  There is insufficient antecedent basis for this limitation in the claim. Further, if claim 5 line 22 were to be broadly yet reasonably interpreted as “one …probability value…generated by the one … intermediate layer”, claim 5 line 22 “one …probability value” (singular) is rendered inconsistent and unclear in light of claim 5 lines 15-16  “sleep stage probability values generated by the one …intermediate layers” which is reciting plurality of probability values generated by even one intermediate layer.
Claim 8 in line 9 recites “the ratio” which renders the claim unclear. More specifically, it is unclear as to whether claim 8 in line 9 “the ratio” is referencing that in claim 8 line 6 and/or that in claim 5 line 19.
Claim 12 line 23 recites the limitation "the one or more probability values” in the limitation  “the one or more probability values generated by the one or more intermediate layers".  There is insufficient antecedent basis for this limitation in the claim. Further, if claim 12 line 23 were to be broadly yet reasonably interpreted as “one …probability value…generated by the one … intermediate layer”, claim 12 line 23 “one …probability value” (singular) is rendered inconsistent and unclear in light of claim 12 lines 16-17  “sleep stage probability values generated by the one …intermediate layers” which is reciting plurality of probability values generated per intermediate layer.
Claim 15 in line  10 recites “the ratio” which renders the claim unclear. More specifically, it is unclear as to whether claim 15 in line 10  “the ratio” is referencing that in claim 15 line 6 and/or that in claim 12 line 19.
Dependent claims 6-8 and 13-15 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 112(b) because the additional recited limitations fail to cure the 35 U.S.C. 112(b) issue in their respective base claims. Consequently, dependent claims 6-8 and 13-15 are also rejected under 35 U.S.C. 112(b) based on their direct/indirect dependency on their respective base claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Molina Garcia (Pub. No.: WO2016087983 (A1), hereinafter referred to as “Garcia”).
As per independent Claim 1, Garcia discloses a system configured to enhance non-rapid eye movement (NREM) sleep by delivering sensory stimulation to a subject during a sleep session (Garcia in at least fig 1-2, 5-6, abstract, [01], [03-05], [20-222], [24-29, [31-32], [34-35], [37-42], [47], [56], [61] for example discloses relevant subject-matter. More specifically, Garcia in at least fig. 1, 5, [03], [05], [19-20], [24-25], [47] for example discloses a system 10 configured to enhance non-rapid eye movement (NREM) sleep by delivering sensory stimulation to a subject 12 during a sleep session. See at least Garcia [19] “a system 10 configured to manage a sleep session of a subject 12. In some embodiments, system 10 includes one or more of a sensory stimulator 16, a sensor 18, a physical computer processor 20, electronic storage 22, a user interface 24, and/or other components. In some embodiments, the sleep session is a nap and system 10 is configured to increase the restorative value of the nap by enhancing and/or maintaining sleep slow waves in subject 12 during the nap with sensory stimuli”), the system comprising: 
first and second sensors configured to generate output signals conveying information related to brain activity of the subject during the sleep session, the first and second sensors configured to engage a forehead of the subject (Garcia in at least fig. 1, 5, [03], [05], [27], [31], [47] for example discloses first and second sensors 18/504 configured to generate output signals conveying information related to brain activity of the subject 12 during the sleep session, the first and second sensors configured to engage a forehead (see fig. 5) of the subject 12. See at least Garcia [31] “Brain activity component 30 is configured to determine one or more brain activity parameters of subject 12. Brain activity component 30 is configured to determine one or more brain activity parameters based on the output signals from sensor 18 and/or other information… determining one or more brain activity parameters may include generating and/or monitoring an electroencephalogram (EEG) and/or an electrooculogram (EOG) for a sleep session of subject 12”; [47] “a headband 500 worn by subject 12 and that includes sensing electrodes 504, a bio-signal amplifier 506, and a wireless audio device 508. Sensing electrodes 504 and bio-signal amplifier 506 may be represented, for example, by sensor 18 in FIG. 1”); 
one or more sensory stimulators configured to provide the sensory stimulation to the subject during the sleep session (Garcia in at least fig. 1, 5, [03], [05], [25-26], [47] for example discloses one or more sensory stimulators 16/508 configured to provide the sensory stimulation to the subject 12 during the sleep session. See at least [25] “Sensory stimulator 16 is configured to provide sensory stimulation to subject 12 … during a sleep session, and/or at other times… sensory stimulator 16 may be configured to provide sensory stimuli to subject 12 to induce deeper sleep in subject 12, maintain sleep in a specific sleep stage (e.g., NREM stage N2 sleep as described below) during the sleep session, during deep (e.g., slow wave sleep) sleep in a sleep session… sensory stimulator 16 may be configured to induce, increase, enhance, … sleep slow waves in subject 12.”); and 
one or more hardware processors coupled to the first and second sensors and the one or more sensory stimulators (Garcia in at least fig. 1, 5, [03], [05], [19-20], [24-25], [28-29] for example discloses one or more hardware processors 20 coupled to the first and second sensors 18 and the one or more sensory stimulators 16. See at least Garcia [03] “system comprises one or more sensory stimulators, one or more sensors, one or more physical computer processors and/or other components…The one or more physical computer processors are configured by computer readable instructions to: determine brain activity parameters of the subject based on the output signals, the brain activity parameters being indicative of sleep stages of the subject; determine the sleep stages of the subject based on the brain activity parameters…and control the one or more sensory stimulators to: provide sensory stimulation to the subject responsive to the subject”), the one or more hardware processors configured by machine-readable instructions to: 
detect NREM sleep in the subject during the sleep session based on the output signals from the first and second sensors(Garcia in at least fig. 1, 5, [03], [05], [27], [31] for example discloses detect NREM sleep in the subject during the sleep session based on the output signals from the first and second sensors. See at least Garcia [27] “Sensor 18 is configured to generate output signals conveying information related to brain activity of subject 12. The brain activity of subject 12 may correspond to a current sleep stage of subject 12… associated with … non-rapid eye movement (NREM) sleep, and/or other sleep. The current sleep stage of subject 12 may be one or more of NREM stage … and/or other sleep stages. Sensor 18 may comprise one or more sensors that measure such parameters directly”; [31] “Brain activity component 30 is configured to determine one or more brain activity parameters based on the output signals from sensor 18 and/or other information… determining one or more brain activity parameters may include generating and/or monitoring an electroencephalogram (EEG) and/or an electrooculogram (EOG) for a sleep session of subject 12… the one or more brain activity parameters are determined based on the frequency, amplitude, and/or other characteristics of the EEG and/or EOG signal…the determined brain activity parameters and/or the characteristics of the EEG and/or EOG may be and/or indicate sleep states that correspond to … NREM sleep stages”), and
control the one or more sensory stimulators to provide the sensory stimulation to the subject during the NREM sleep to enhance the NREM sleep in the subject during the sleep session(Garcia in at least fig. 1, 5, [03], [05], [24-26], [29], [40] for example discloses control the one or more sensory stimulators to provide the sensory stimulation to the subject during the NREM sleep to enhance the NREM sleep in the subject during the sleep session. See at least Garcia [24] “system 10 is configured to enhance restorative sleep during a nap by delivering sensory stimulation to subject 12 during lighter NREM sleep stages”; [25]” Sensory stimulator 16 is configured to provide sensory stimulation to subject 12 … during a sleep session, and/or at other times… sensory stimulator 16 may be configured to provide sensory stimuli to subject 12 to induce deeper sleep in subject 12, maintain sleep in a specific sleep stage (e.g., NREM stage N2 sleep as described below) during the sleep session, during deep (e.g., slow wave sleep) sleep in a sleep session… sensory stimulator 16 may be configured to induce, increase, enhance, … sleep slow waves in subject 12.”; [40] “Control component 34 is configured to control sensory stimulator 16 to provide sensory stimulation to subject 12… sensory stimulator 16 is controlled to provide sensory stimulation to subject 12 responsive to the subject entering … the deeper portion of NREM”).
As per independent Claim 9, Garcia further discloses a method for enhancing non-rapid eye movement (NREM) sleep by delivering sensory stimulation to a subject during a sleep session with an enhancement system (Garcia in at least fig 1-2, 5-6, abstract, [01], [03-05], [20-222], [24-29, [31-32], [34-35], [37-42], [47], [49-56], [61] for example discloses relevant subject-matter. More specifically, Garcia in at least fig. 1, 5, 7, [04], [49-53], [55-56] for example discloses a method (fig. 7) for enhancing non-rapid eye movement (NREM) sleep by delivering sensory stimulation to a subject 12 during a sleep session with an enhancement system 10. See at least Garcia [49] “method for managing a sleep session of a subject with a management system”), 
the system comprising first and second sensors, one or more sensory stimulators, and one or more hardware processors coupled to the first and second sensors and the one or more sensory stimulators (More specifically, Garcia in at least fig. 1, 5, 7, [03-05], [19-20], [24-29], [31], [47], [49-50] for example discloses system 10 comprising first and second sensors 18/504, one or more sensory stimulators 16/508, and one or more hardware processors 20 coupled to the first and second sensors 18 and the one or more sensory stimulators 16. See at least Garcia [19] “a system 10 configured to manage a sleep session of a subject 12. In some embodiments, system 10 includes one or more of a sensory stimulator 16, a sensor 18, a physical computer processor 20, electronic storage 22, a user interface 24, and/or other components. In some embodiments, the sleep session is a nap and system 10 is configured to increase the restorative value of the nap by enhancing and/or maintaining sleep slow waves in subject 12 during the nap with sensory stimuli”; [49] “method for managing a sleep session of a subject with a management system. The system comprises one or more sensory stimulators, one or more sensors, one or more physical computer processors, and/or other components. The one or more physical computer processors are configured to execute computer program components. The computer program components comprise a brain activity component, sleep stage component, a control component, and/or other components”), the method comprising: 
generating, with the first and second sensors, output signals conveying information related to brain activity of the subject during the sleep session, the first and second sensors configured to engage a forehead of the subject (Garcia in at least fig. 1, 5, 7, [03-05], [27], [31], [47], [49], [51] for example discloses generating (fig. 7, 702), with the first and second sensors 18, output signals conveying information related to brain activity of the subject during the sleep session, the first and second sensors configured to engage a forehead of the subject. See at Garcia [51] “output signals conveying information related to brain activity are generated… the output signals are generated during a nap of the subject… system 10 may be configured to generate an EEG based on the output signals…operation 702 is performed by one or more sensors the same as or similar to sensors 18 (shown in FIG. 1 and described herein).”); 
detecting, with the one or more hardware processors, NREM sleep in the subject during the sleep session based on the output signals from the first and second sensors (Garcia in at least fig. 1, 5, 7, [03-05], [27], [31] for example discloses detecting, with the one or more hardware processors 20, NREM sleep (fig. 7, 704-706 )in the subject during the sleep session based on the output signals from the first and second sensors 18. See at least Garcia [31] “Brain activity component 30 is configured to determine one or more brain activity parameters based on the output signals from sensor 18 and/or other information… determining one or more brain activity parameters may include generating and/or monitoring an electroencephalogram (EEG) and/or an electrooculogram (EOG) for a sleep session of subject 12… the one or more brain activity parameters are determined based on the frequency, amplitude, and/or other characteristics of the EEG and/or EOG signal…the determined brain activity parameters and/or the characteristics of the EEG and/or EOG may be and/or indicate sleep states that correspond to … NREM sleep stages”; [53] “At an operation 706, sleep stages of the subject are determined. The sleep stages are determined based on the brain activity parameters…the first sleep stage includes one or more of … NREM stage Nl sleep, or … a deeper portion of NREM stage N2 sleep. The third sleep stage includes NREM stage N3 sleep… the sleep stages are determined based on the one or more macro -parameters and the one or more micro-events…operation 706 is performed by a processor component the same as or similar to sleep stage component 32 (shown in FIG. 1 and described herein).”); and 
controlling, with the one or more processors, the one or more sensory stimulators to provide the sensory stimulation to the subject during the NREM sleep to enhance the NREM sleep in the subject during the sleep session (Garcia in at least fig. 1, 5, 7, [03-05], [24-26], [29], [40], [55] for example discloses controlling, with the one or more processors 20, the one or more sensory stimulators 16 to provide the sensory stimulation to the subject during the NREM sleep to enhance the NREM sleep in the subject during the sleep session. See at least Garcia [25]” Sensory stimulator 16 is configured to provide sensory stimulation to subject 12 … during a sleep session, and/or at other times… sensory stimulator 16 may be configured to provide sensory stimuli to subject 12 to induce deeper sleep in subject 12, maintain sleep in a specific sleep stage (e.g., NREM stage N2 sleep as described below) during the sleep session, during deep (e.g., slow wave sleep) sleep in a sleep session… sensory stimulator 16 may be configured to induce, increase, enhance, … sleep slow waves in subject 12.”; [40] “Control component 34 is configured to control sensory stimulator 16 to provide sensory stimulation to subject 12… sensory stimulator 16 is controlled to provide sensory stimulation to subject 12 responsive to the subject entering … the deeper portion of NREM”; [55] “At an operation 710, the sensory stimulators are controlled to provide sensory stimulation to the subject… the sensory stimulators are controlled to provide sensory stimulation to the subject responsive to the subject entering the second sleep stage from the first sleep stage…operation 710 is performed by a processor component the same as or similar to control component 34 (shown in FIG. 1 and described herein).).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia.
As per dependent Claim 3, Garcia discloses the system of claim 1 (see claim 1), comprising a headband  worn by subject and that includes sensing electrodes and wherein the sensors include EEG and EOG electrodes (Garcia in at least fig. 1, 5, [31], [35], [47] for example discloses a headband 500  worn by subject 12 and that includes sensing electrodes 18/504 and wherein the sensors include EEG and EOG electrodes and in [61]. See at least Garcia [31] “Brain activity component 30 is configured to determine one or more brain activity parameters of subject 12. … determining one or more brain activity parameters may include generating and/or monitoring an electroencephalogram (EEG) and… an electrooculogram (EOG) for a sleep session of subject 12… the one or more brain activity parameters are determined based on the frequency, amplitude, and/or other characteristics of the EEG and/or EOG signal… the determined brain activity parameters and/or the characteristics of the EEG and/or EOG may be and/or indicate sleep states that correspond to the … NREM sleep stages”; [35] “sleep stage component 32 may determine the sleep stage of subject 12 based on an analysis of the information conveyed by the output signals of sensor 18, the parameters determined by brain activity component 30, and/or other information. The analysis may include monitoring an EEG and/or an EOG for the sleep session of subject 12.”; [47] “a headband 500 worn by subject 12 and that includes sensing electrodes 504, a bio-signal amplifier 506, and a wireless audio device 508. Sensing electrodes 504 and bio-signal amplifier 506 may be represented, for example, by sensor 18 in FIG. 1”)
Garcia does not necessarily require the specific arrangement of electrodes in the applied embodiment. 
However, Garcia discloses alternate embodiments that make obvious first sensor comprises a mid-frontal (FPz) electrode, and the second sensor comprises a right ocular electrode (EOGR) or a left ocular electrode (EOGL)  (Garcia in at least [27], [61] for example discloses that electrodes can be arranged in other locations to achieve the detecting and determining of one or more brain activity parameters of subject 12 which disclosure in light of disclosure of EEG and EOG electrodes coupled to headband ([31], [35], [47]) makes recited first sensor comprises a mid-frontal (FPz) electrode, and the second sensor comprises a right ocular electrode (EOGR) or a left ocular electrode (EOGL) obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as a matter of rearrangement of prior art disclosed components to derive the same benefit of sleep session management via determining one or more brain activity parameters by generating and/or monitoring an electroencephalogram (EEG) and an electrooculogram (EOG) for a sleep session of subject. See Garcia at least [27]  “Sensor 18 may include sensors disposed in a plurality of locations, such as for example, within (or in communication with) sensory stimulator 16, … worn by subject 12 (e.g., as a headband, wristband, etc.), positioned to point at subject 12 while subject 12 sleeps … and/or in other locations”; [61] “modifications and equivalent arrangements that are within the spirit and scope of…the present disclosure”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement of electrodes used in the system to enhance sleep as taught by Garcia, such that first sensor comprises a mid-frontal (FPz) electrode, and the second sensor comprises a right ocular electrode (EOGR) or a left ocular electrode (EOGL), as made obvious by Garcia as a matter of mere rearrangement of prior art disclosed components or as a matter of simple substitution of prior art disclosed functional and structural equivalents (See MPEP 2144.04). Further, a person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for deriving the same advantage of sleep session management via determining one or more brain activity parameters by generating and/or monitoring an electroencephalogram(EEG) and an electrooculogram (EOG) for a sleep session of subject (Garcia , [27], [61]).

As per dependent Claim 10, Garcia discloses the method of claim 9 (see claim 9), comprising use of a headband  worn by subject and that includes sensing electrodes and wherein the sensors include EEG and EOG electrodes (Garcia in at least fig. 1, 5, [31], [35], [47] for example discloses use of a headband 500  worn by subject 12 and that includes sensing electrodes 18/504 and wherein the sensors include EEG and EOG electrodes and in [61]. See at least Garcia [31] “Brain activity component 30 is configured to determine one or more brain activity parameters of subject 12. … determining one or more brain activity parameters may include generating and/or monitoring an electroencephalogram (EEG) and… an electrooculogram (EOG) for a sleep session of subject 12… the one or more brain activity parameters are determined based on the frequency, amplitude, and/or other characteristics of the EEG and/or EOG signal… the determined brain activity parameters and/or the characteristics of the EEG and/or EOG may be and/or indicate sleep states that correspond to the … NREM sleep stages”; [35] “sleep stage component 32 may determine the sleep stage of subject 12 based on an analysis of the information conveyed by the output signals of sensor 18, the parameters determined by brain activity component 30, and/or other information. The analysis may include monitoring an EEG and/or an EOG for the sleep session of subject 12.”; [47] “a headband 500 worn by subject 12 and that includes sensing electrodes 504, a bio-signal amplifier 506, and a wireless audio device 508. Sensing electrodes 504 and bio-signal amplifier 506 may be represented, for example, by sensor 18 in FIG. 1”)
Garcia does not necessarily require the specific arrangement of electrodes in the applied embodiment. 
However, Garcia discloses alternate embodiments that make obvious first sensor comprises a mid-frontal (FPz) electrode, and the second sensor comprises a right ocular electrode (EOGR) or a left ocular electrode (EOGL)  (Garcia in at least [27], [61] for example discloses that electrodes can be arranged in other locations to achieve the detecting and determining of one or more brain activity parameters of subject 12 which disclosure in light of disclosure of EEG and EOG electrodes coupled to headband ([31], [35], [47]) makes recited first sensor comprises a mid-frontal (FPz) electrode, and the second sensor comprises a right ocular electrode (EOGR) or a left ocular electrode (EOGL) obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as a matter of rearrangement of prior art disclosed components to derive the same benefit of sleep session management via determining one or more brain activity parameters by generating and/or monitoring an electroencephalogram (EEG) and an electrooculogram (EOG) for a sleep session of subject. See Garcia at least [27]  “Sensor 18 may include sensors disposed in a plurality of locations, such as for example, within (or in communication with) sensory stimulator 16, … worn by subject 12 (e.g., as a headband, wristband, etc.), positioned to point at subject 12 while subject 12 sleeps … and/or in other locations”; [61] “modifications and equivalent arrangements that are within the spirit and scope of…the present disclosure”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement of electrodes use in the method of enhancing sleep as taught by Garcia, such that first sensor comprises a mid-frontal (FPz) electrode, and the second sensor comprises a right ocular electrode (EOGR) or a left ocular electrode (EOGL), as made obvious by Garcia as a matter of mere rearrangement of prior art disclosed components or as a matter of simple substitution of prior art disclosed functional and structural equivalents (See MPEP 2144.04). Further, a person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for deriving the same advantage of sleep session management via determining one or more brain activity parameters by generating and/or monitoring an electroencephalogram(EEG) and an electrooculogram (EOG) for a sleep session of subject (Garcia , [27], [61]).
Claims 2, 4, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia in view of Rothman et al. (Pub. No.: US 20060293608 A1, hereinafter referred to as “Rothman”).
As per dependent Claim 2, Garcia  discloses system of claim 1 (see claim 1), wherein the first and second sensors are configured to engage the forehead of the subject at a distance from each other (see fig. 5, [47], sensing electrodes/sensors 504)
Garcia does not explicitly disclose the first and second sensors are configured to engage the forehead of the subject at a distance of less than or equal to 10 centimeters from each other.
However, in an analogous sleep state monitoring field of endeavor, Rothman discloses a sleep state monitoring  system (Rothman in at least fig. 1-3, [0032], [0040], [0119-0121] for example discloses a sleep monitoring system 11. See at least Rothman [0032] “Monitoring portion 11 may include one or more sensors, such as electrodes 14, for monitoring a biosignal of the user 10, and a device 15 including electronic circuitry and/or other components to predict an occurrence when the user 10 may be in a desired sleep state…the monitoring portion includes a headband 12 that helps to position the electrodes 14 near targeted portions of the user's head… any number of sensors may be used in any location”),
wherein the first and second sensors are configured to engage the forehead of the subject at a distance of less than or equal to 10 centimeters from each other (Rothman in at least fig. 1-3, [0032], [0040], [0119-0120] for example discloses wherein the first and second sensors are configured to engage the forehead of the subject at a distance of less than or equal to 10 centimeters from each other. See at least Rothman [0032] “Two of the electrodes 54, 56 in this embodiment may be signal electrodes placed above the left and right eyes of the user, and a third electrode 58 may be a ground or reference electrode placed in the center of the forehead”; [0040] “the sensing portion 114 may include electrodes. Electrodes may be placed against the skin of a user to monitor an electroencephalogram (EEG) signal, an electro-oculogram (EOG) signal and/or an electromyogram (EMG) signal…other parameters and other placements of a sensing apparatus are possible”; [0119-0121] “A method of placing sensors to measure at least one biosignal of a user comprising: [0119] placing a first sensor at a first location on a head of a user; and [0120] placing a second sensor at a second location on the head of the user;[0121] wherein the first location is approximately less than 10, 9, 8, 7, 6, 5, 4, 3, 2, 1, or any fraction thereof inches or centimeters from the second location or is less than a percent distance from the second location.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second sensor distance used in the system of enhancing sleep as taught by Garcia, such that distance of less than or equal to 10 centimeters, as taught by Rothman as a matter of mere rearrangement of prior art disclosed components or as a matter of optimization within prior art conditions or as matter of routine experimentation (See MPEP 2144.04-2144.05). Further, a person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of monitoring the biosignal of the user  to predict an occurrence when the user  may be in a desired sleep state in order manage user sleep state (Rothman, [0032]).

As per dependent Claim 4, Garcia  discloses system of claim 1 (see claim 1),
Garcia does not explicitly disclose wherein either the first sensor or the second sensor is a reference electrode.
However, in an analogous sleep state monitoring field of endeavor, Rothman discloses a sleep state monitoring  system (Rothman in at least fig. 1-3, [0032], [0040], [0119-0121] for example discloses a sleep monitoring system 11. See at least Rothman [0032] “Monitoring portion 11 may include one or more sensors, such as electrodes 14, for monitoring a biosignal of the user 10, and a device 15 including electronic circuitry and/or other components to predict an occurrence when the user 10 may be in a desired sleep state…the monitoring portion includes a headband 12 that helps to position the electrodes 14 near targeted portions of the user's head… any number of sensors may be used in any location”),
wherein either the first sensor or the second sensor is a reference electrode (Rothman in at least fig. 1-3, [0032], [0119-0120] for example discloses wherein either the first sensor or the second sensor is a reference electrode. See at least Rothman [0032] “Two of the electrodes 54, 56 in this embodiment may be signal electrodes placed above the left and right eyes of the user, and a third electrode 58 may be a ground or reference electrode placed in the center of the forehead… any number of sensors may be used in any location”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify electrode types  used in the system of enhancing sleep as taught by Garcia, to further include a reference electrode, as taught by Rothman. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of more accurately measuring a biosignal of the user by comparison to the reference electrode which can be further used  to monitor and to predict an occurrence when the user  may be in a desired sleep state  in order manage user sleep state (Rothman, [0032], [0122]).

As per dependent Claim 11, Garcia  discloses method of claim 9 (see claim 9),
Garcia does not explicitly disclose wherein either the first sensor or the second sensor is a reference electrode.
However, in an analogous sleep state monitoring field of endeavor, Rothman discloses a sleep state monitoring  method (Rothman in at least fig. 1-3, [0032], [0040], [0119-0121] for example discloses method of using a sleep monitoring system 11. See at least Rothman [0032] “Monitoring portion 11 may include one or more sensors, such as electrodes 14, for monitoring a biosignal of the user 10, and a device 15 including electronic circuitry and/or other components to predict an occurrence when the user 10 may be in a desired sleep state…the monitoring portion includes a headband 12 that helps to position the electrodes 14 near targeted portions of the user's head… any number of sensors may be used in any location”),
wherein either the first sensor or the second sensor is a reference electrode (Rothman in at least fig. 1-3, [0032], [0119-0120] for example discloses wherein either the first sensor or the second sensor is a reference electrode. See at least Rothman [0032] “Two of the electrodes 54, 56 in this embodiment may be signal electrodes placed above the left and right eyes of the user, and a third electrode 58 may be a ground or reference electrode placed in the center of the forehead… any number of sensors may be used in any location”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify electrode types  used in the method of enhancing sleep as taught by Garcia, to further include a reference electrode, as taught by Rothman. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of more accurately measuring a biosignal of the user by comparison to the reference electrode which can be further used  to monitor and to predict an occurrence when the user  may be in a desired sleep state  in order manage user sleep state (Rothman, [0032], [0122]).
Contingently Allowable Subject-Matter
As per dependent claims 5-8 and 12-15, dependent claims 5-8 and 12-15 would be contingently allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims in addition to overcoming any other rejections/objections enumerated above.
Additionally, as per dependent claims 5-8 and 12-15, dependent claims 5-8 and 12-15 are being objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims in addition to overcoming any other rejections/objections enumerated above.
The following is a statement of reasons for the indication of allowable subject matter: 
As per dependent Claim 5, none of the prior art discloses or renders obvious a  system configured to enhance non-rapid eye movement (NREM) sleep by delivering sensory stimulation to a subject during a sleep session, wherein the one or more hardware processors are further configured by machine-readable instructions to: obtain historical sleep depth information for a population of users, the historical sleep depth information being related to brain activity of the population of users that indicates sleep depth over time during sleep sessions of the population of users; cause a neural network to be trained based on the historical sleep depth information by providing the historical sleep depth information as input to the neural network; cause, based on the output signals from the first and second sensors, the trained neural network to predict future times during the sleep session at which the subject will be in a deep sleep stage, the trained neural network comprising an input layer, an output layer, and one or more intermediate layers between the input layer and the output layer; determine, with respect to each of the future times, a predicted sleep stage generated by the output layer of the trained neural network, and sleep stage probability values generated by the one or more intermediate layers of the trained neural network; and responsive to the predicted sleep stage being N3, or the predicted sleep stage being N2 with a ratio of a probability of N3 sleep to a probability of N2 sleep being at least 0.5, cause the one or more sensory stimulators to provide the sensory stimulation to the subject at the future times and to modulate a timing and/or intensity of the sensory stimulation during the sleep session based on the … probability values generated by the one or more intermediate layers including all of the limitations of the base claim and any intervening claims.
As per dependent Claim 12, none of the prior art discloses or renders obvious a method for enhancing non-rapid eye movement (NREM) sleep by delivering sensory stimulation to a subject during a sleep session with an enhancement system, the system comprising first and second sensors, one or more sensory stimulators, and one or more hardware processors coupled to the first and second sensors and the one or more sensory stimulators, the method comprising: obtaining, with the one or more hardware processors, historical sleep depth information for a population of users, the historical sleep depth information being related to brain activity of the population of users that indicates sleep depth over time during sleep sessions of the population of users; causing, with the one or more hardware processors, a neural network to be trained based on the historical sleep depth information by providing the historical sleep depth information as input to the neural network; causing, with the one or more hardware processors, based on the output signals from the first and second sensors, the trained neural network to predict future times during the sleep session at which the subject will be in a deep sleep stage, the trained neural network comprising an input layer, an output layer, and one or more intermediate layers between the input layer and the output layer; determining, with the one or more hardware processors, with respect to each of the future times, a predicted sleep stage generated by the output layer of the trained neural network, and sleep stage probability values generated by the one or more intermediate layers of the trained neural network; and responsive to the predicted sleep stage being N3, or the predicted sleep stage being N2 with a ratio of a probability of N3 sleep to a probability of N2 sleep being at least 0.5, causing, with the one or more hardware processors, the one or more sensory stimulators to provide the sensory stimulation to the subject at the future times and to modulate a timing and/or intensity of the sensory stimulation during the sleep session based on the … probability values generated by the one or more intermediate layers including all of the limitations of the base claim and any intervening claims.
Prior art WO2016087983 (A1) to Garcia discloses  a method and a system  a system configured to manage a sleep session of a subject. In some embodiments, the sleep session is a nap and the system is configured to increase the restorative value of the nap by enhancing and/or maintaining sleep slow waves (and/or slow wave activity estimated using an EEG) in the subject during the nap with sensory stimuli. The present system is configured to enhance restorative sleep during a nap by delivering sensory stimulation to the subject during lighter NREM sleep stages (e.g., during a portion of stage N2 sleep) while still avoiding arousals. In some embodiments, the system is configured to facilitate a "powernap" by delivering the sensory stimulation to the subject in such a way so as to prevent transition into deep sleep(e.g., stage N3 sleep).
US 20160082222 A1 to Garcia Molina discloses a system configured to provide sensory stimuli to a subject at a first intensity level, determine the effectiveness of the provided sensory stimuli, and incrementally increase the intensity level of the sensory stimuli based on the determined effectiveness. The effectiveness determination and the corresponding intensity increase are repeated one or more times during a given slow wave sleep episode. The system is configured to continue the effectiveness determinations and the corresponding intensity increases during the slow wave sleep episode until the intensity level reaches a maximum level, until an arousal level of the subject breaches an arousal level threshold, and/or until expiration of the period of slow wave sleep.
US 20190282812 A1 to Simons et al. discloses an apparatus, system, and method for targeted sleep enhancement. A computer processing circuit receives a plurality of EEG signals from a plurality of spatially separated EEG sensors configured to be located on the head of a subject. The computer processing circuit executes machine executable instructions to: receive and process the plurality of EEG signals; determine that the subject is in sleep stage 3 based on a specific EEG signal of the processed plurality of EEG signals; determine a period of at least one of quiescent and asynchronous brain activity of the subject, wherein the period is determined based on the processed plurality of EEG signals; and deliver a transcranial electrical stimulation through the plurality of stimulation electrodes during the period of quiescent brain activity.
US 20170340854 A1 to Geerlings et al. discloses a system and method for adjusting duration of sensory stimulation during sleep to enhance slow wave activity in a subject. More specifically, Geerlings discloses system configured to adjust the duration of individual sensory stimuli provided to a subject. The system is configured to determine a current amount of slow wave activity in the subject, responsive to the subject being presently in slow wave sleep, control one or more sensory stimulators to provide the individual sensory stimuli to the subject, determine habituation of the subject to the individual sensory stimuli and, responsive to the slow wave activity in the subject for a period of time following the providing of the individual sensory stimuli showing habituation, adjust the duration of the individual sensory stimuli.
US 20160302718 A1 to Laura Lapoint et al. discloses a system and method for manipulating electrical activity in the brain of a subject to facilitate sleep stage transitions during a sleep session. More specifically, Laura Lapoint discloses a system configured to facilitate transitions between sleep states and/or stages during a sleep session of a subject by monitoring the brain activity of a subject and providing sensory stimulation to guide brain activity parameters into target ranges via a system that includes one or more of a sensory stimulator, a sensor, a processor, electronic storage, a user interface, and/or other components..
US 20100087701 A1 to Berka et al. discloses systems and methods for monitoring sleep architecture of a subject, determining a desired sleep state or sleep pattern based on a sleep record for the subject, and guiding the subject toward a desired sleep state through one or more sleep patterns. More specifically, Berka discloses systems and methods for optimizing the sleep of individuals regardless of their environment and time available for sleep. The systems and methods include monitoring of sleep architecture over a longer period of time, measurement of accumulated sleep debt and assessment and/or tailoring of the sleep architecture for each subsequent sleep episode, determining a desired sleep state in which the subject should be in, and generating sensory stimuli for guiding the subject to the desired sleep state.
However, none of the prior art discloses the features, arrangement and combination of features, including all of the limitations of the base claim and any intervening claims as in the contingently allowable claims.
Additionally, as per dependent claims 6-8, dependent claims 6-8 would be contingently allowable based on their direct/indirect dependency on corresponding contingently allowable base claim 5.
Additionally, as per dependent claim 13-15, dependent claim 13-15 would be contingently allowable based on their direct/indirect dependency on corresponding contingently allowable base claim 12.
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and/or the claims.  
US 20110295083 A1 to Doelling discloses therapeutic and diagnostic systems and methods help an individual with a sleep disordered breathing condition achieve deep, restorative sleep. The systems and methods include component that serve complementary sensing, monitoring, and corrective or diagnostic functions. This prior art is similar in term of sleep monitoring to achieve deep, restorative sleep to that disclosed.
US 20070249952 A1 to Rubin et al. discloses systems and methods for monitoring EEG signals that include dry electrodes that can be used in sleep monitoring systems. In Rubin, a system for sleep stage monitoring and measurement includes a first dry electrode for detecting EEG signals of a user, a housing, and a sleep stage processor disposed within the housing. The first dry electrode is positioned at or near a head of the user. The sleep stage processor processes the EEG signals to determine a sleep stage of the user. The prior art is similar in terms of using electrodes positioned at or near a head of the user for sleep monitoring to that claimed and disclosed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151.  The examiner can normally be reached on M-Thu 10-4 EST .Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUNITA REDDY/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        July 30, 2022